UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


NO . 99-1198

JOHN R. BRIDDELL,                                              APPELLANT ,

   V.


ANTHONY J. PRINCIPI,
SECRETARY OF VETERANS AFFAIRS,                                 APPELLEE.


                     Before FARLEY, STEINBERG, and GREENE, Judges.

                                             ORDER

        In a single-judge order dated December 17, 2001, the Court denied the appellant's application
for an award of attorney fees and expenses under the Equal Access to Justice Act (EAJA), 28 U.S.C.
§ 2412(d). On December 20, 2001, the appellant filed a timely motion for panel decision pursuant
to Rule 35 of the Court's Rules of Practice and Procedure.

        Upon consideration of the foregoing, it is

        ORDERED that not later than 20 days after the date of this order, the Secretary file, and serve
on the appellant, a response, pursuant to Rule 35(g), to the appellant's motion for panel decision as
well as to the arguments presented therein. It is further

       ORDERED that, not later than 15 days after service of the Secretary's response, the appellant
may file, and serve on the Secretary, a reply thereto.

DATED:      February 4, 2002                           PER CURIAM.

     STEINBERG, Judge, concurring: I believe the appellant's motion for a panel decision should
be granted because the appellant has raised a matter of first impression that was not addressed in the
single-judge order. I hope that the parties will address the implications, if any, for the
prevailing-party issue of Jacobsen v. West, 12 Vet.App. 546, 547-48 (1999) (holding that Secretary's
position not substantially justified at administrative stage where Secretary had conceded at merits
stage that Board failed to follow established law, even though Court had not so found at merits
stage).